DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/4/20.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 6/4/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 9, 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (U.S. Pub. No. 20120120186 A1), in view of Boyce (U.S. Pub. No. 20180192001 A1).

Regarding to claim 1, 11 and 18:

1. Diaz teach an apparatus, comprising: at least one processor: and (Diaz [0021] The processor can be any processors capable of conducting electronic computing, such as a microprocessor)
at least one memory including computer program code; (Diaz [0021] The memory can be any kind of memories capable of storing image data, such as non-volatile memory. The image data can be processed on the apparatus, or can be transferred to a computer for further processing)
the at least one memory and the computer program code configured to with the at least one processor, cause the apparatus at least to perform: (Diaz [0023] with the aid of specific software, the processor can derive the speed based on the images taken at different times)
obtaining first input data from a first camera of a multi-camera device, wherein the first input data is data from a field of view of the first camera; (Diaz [0018] FIG. 1 shows an implementation of the apparatus and methods related to the use of front and back facing cameras for taking and processing images. An image-taker 130 holds an apparatus 100, which has a front facing camera 110 that faces the image-taker and a back facing camera 120 that faces the scene 140. The apparatus 100 contains a 
obtaining second input data from a second camera of the multi-camera device, wherein the second input data is data from a field of view of the second camera and wherein the second camera is orientated in a different direction to the first camera; (Diaz [0018] FIG. 1 shows an implementation of the apparatus and methods related to the use of front and back facing cameras for taking and processing images. An image-taker 130 holds an apparatus 100, which has a front facing camera 110 that faces the image-taker and a back facing camera 120 that faces the scene 140. The apparatus 100 contains a controller (not shown) that can enable the front and back facing cameras to take images at predetermined times (for example, at the same time))
defining a first region or object of interest for the first camera or a second region or object of interest for the second camera; (Diaz [0018] FIG. 1 shows an implementation of the apparatus and methods related to the use of front and back facing cameras for taking and processing images. An image-taker 130 holds an apparatus 100, which has a front facing camera 110 that faces the image-taker and a back facing camera 120 that faces the scene 140. The apparatus 100 contains a controller (not shown) that can enable the front and back facing cameras to take images at predetermined times (for example, at the same time))
tracking the first region or object of interest or the second region or object of interest; (Diaz [0022] The front and back facing cameras can incorporate various digital camera technologies, such as blink detection, face recognition, face tracking, red-eye 
generating a first output data based on the first input data, wherein the first output data is data from a viewport of the first camera; (Diaz [0030] FIG. 5 shows examples of how images taken by the front and back facing cameras can be displayed on the screen 560 or in the combined image 550. The screen can display: (a) only the image of the image-taker 530; (b) only the image of the scene 540; (c) the combined image 550 where the image-taker is embedded as a smaller image within the bigger image of the scene; (d) the combined image 550 where the image of the scene is embedded as a smaller image within the bigger image of the image-taker; and (e) the combined image 550 where the image of the image-taker and the image of the scene are shown next to each other. FIG. 5(f) shows that not only can the image taken by the front facing camera appear as part of the combined image (such as FIG. 5(c)-(e)), it can also be combined with the image taken by the back facing camera as embedded data; it can also be combined as visible or invisible watermark, or digital signature (not shown))
generating a second output data based on the second input data, wherein the second output data is data from a viewport of the second camera; and (Diaz [0030] FIG. 5 shows examples of how images taken by the front and back facing cameras can be displayed on the screen 560 or in the combined image 550. The screen can display: (a) only the image of the image-taker 530; (b) only the image of the scene 540; (c) the combined image 550 where the image-taker is embedded as a smaller image within the bigger image of the scene; (d) the combined image 550 where the image of the scene is embedded as a smaller image within the bigger image of the 
generating a multi-camera output that includes the first and second output
data, (Diaz [0030] FIG. 5 shows examples of how images taken by the front and back facing cameras can be displayed on the screen 560 or in the combined image 550. The screen can display: (a) only the image of the image-taker 530; (b) only the image of the scene 540; (c) the combined image 550 where the image-taker is embedded as a smaller image within the bigger image of the scene; (d) the combined image 550 where the image of the scene is embedded as a smaller image within the bigger image of the image-taker; and (e) the combined image 550 where the image of the image-taker and the image of the scene are shown next to each other. FIG. 5(f) shows that not only can the image taken by the front facing camera appear as part of the combined image (such as FIG. 5(c)-(e)), it can also be combined with the image taken by the back facing camera as embedded data; it can also be combined as visible or invisible watermark, or digital signature (not shown))
tracking the first region or object of interest (Diaz [0022] The front and back facing cameras can incorporate various digital camera technologies, such as blink detection, face recognition, face tracking, red-eye removal, red-eye reduction, smile detection, anti-shaking, dynamic lighting, smart de-noise, panorama making, object tracking, pet comprises keeping the first region or object of interest within the first output data (Diaz [0030] FIG. 5 shows examples of how images taken by the front and back facing cameras can be displayed on the screen 560 or in the combined image 550. The screen can display: (a) only the image of the image-taker 530; (b) only the image of the scene 540; (c) the combined image 550 where the image-taker is embedded as a smaller image within the bigger image of the scene; (d) the combined image 550 where the image of the scene is embedded as a smaller image within the bigger image of the image-taker; and (e) the combined image 550 where the image of the image-taker and the image of the scene are shown next to each other. FIG. 5(f) shows that not only can the image taken by the front facing camera appear as part of the combined image (such as FIG. 5(c)-(e)), it can also be combined with the image taken by the back facing camera as embedded data; it can also be combined as visible or invisible watermark, or digital signature (not shown)) or tracking the second region or object of interest (Diaz [0022] The front and back facing cameras can incorporate various digital camera technologies, such as blink detection, face recognition, face tracking, red-eye removal, red-eye reduction, smile detection, anti-shaking, dynamic lighting, smart de-noise, panorama making, object tracking, pet detection, and auto scene detection) comprises keeping the second region or object of interest within the second output data. (Diaz [0030] FIG. 5 shows examples of how images taken by the front and back facing cameras can be displayed on the screen 560 or in the combined image 550. The screen can display: (a) only the image of the image-taker 530; (b) only the image of the scene 540; (c) the combined image 550 where the image-taker is embedded as a smaller image within the 

Diaz do not explicitly teach wherein: the viewport of the first camera is narrower than the field of view of the first camera or the viewport of the second camera is narrower than the field of view of the second camera; 

However Boyce teach wherein: the viewport of the first camera is narrower than the field of view of the first camera or the viewport of the second camera is narrower than the field of view of the second camera; and (Boyce Fig. 4 shows partial image of 360 FoV are displayed in ERP view port. [0003]  360 degree video is an emerging trend in virtual reality, video conferencing, automotive, and surveillance applications, among others and is supported by wide field of view cameras, including 180 and 360 degree field of view cameras. [0039] FIG. 4 is a diagram of an equi-rectangular format showing areas corresponding to an extracted region and a viewport on various projections. A spherical projection 350 shows the extracted region 354 on an original spherical view 352 as a spherical projection. As shown the extracted region is bounded by two horizontal great circles at the top and the bottom and two vertical great 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Diaz, further incorporating Boyce in video/camera technology. One would be motivated to do so, to incorporate the viewport of the first camera is narrower than the field of view of the first camera or the viewport of the second camera is narrower than the field of view of the second camera. The functionality will improve efficiency.

Regarding to claim 2 and 12:

2. Diaz teach the apparatus as claimed in claim 1, wherein the first region or object of interest or the second region or object of interest is defined by a user indication. (Diaz Fig. 1 shows user can move the camera to indicate the object. [0031] The image-taker can also have the ability to switch in real-time between the front facing camera and the back facing camera, so that a single combined moving video image can be created by interleaving the content from front and back facing cameras under the image-taker's control)

Regarding to claim 7 and 17:

7. Diaz teach the apparatus as claimed in claim 1, wherein the multi-camera output is configured to present the first and second outputs data side-by-side. (Diaz [0030] FIG. 5 (e) the combined image 550 where the image of the image-taker and the image of the scene are shown next to each other)

Regarding to claim 9:

9. Diaz teach the apparatus as claimed in claim 1, wherein the first camera is a front camera and the second camera is a rear camera. (Diaz [0018] FIG. 1 shows an implementation of the apparatus and methods related to the use of front and back facing cameras for taking and processing images. An image-taker 130 holds an apparatus 100, which has a front facing camera 110 that faces the image-taker and a back facing camera 120 that faces the scene 140. The apparatus 100 contains a controller (not shown) that can enable the front and back facing cameras to take images at predetermined times (for example, at the same time))

Claims 3, 5-6, 13, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (U.S. Pub. No. 20120120186 A1), in view of Boyce (U.S. Pub. No. 20180192001 A1), further in view of Inoue (U.S. Pub. No. 20170094230 A1).

Regarding to claim 3, 13 and 19:

3. Diaz teach the apparatus as claimed in claim 1, Diaz do not explicitly teach wherein the memory and computer program code, with the at least one processor, are further configured to cause the apparatus to cease to track the first region or object of interest or the second region or object of interest when the said region or object of interest moves outside a field of view of the relevant camera.

However Inoue teach wherein the memory and computer program code, with the at least one processor, are further configured to cause the apparatus to cease to track the first region or object of interest or the second region or object of interest when the said region or object of interest moves outside a field of view of the relevant camera. (Inoue [0101] as illustrated in FIG. 8, if the relative distance of the watching target is larger than the certain value, the display control unit 106 displays a camera image 107t on the display 107. That is, in this case, the display control unit 106 hides the application image 107p and displays the camera image 107t on the display 107. As a result, the user can no longer view or operate the application image 107p. The display control unit 106 may display, on the display 107 in addition to the camera image 107t, a message 107u for informing the user that the control of the application image 107p based on the position of the watching target has stopped. The message 107u is, for example, “Watching has stopped”)

The motivation for combining Diaz and Boyce as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the 

Regarding to claim 5 and 15:

5. Diaz teach the apparatus as claimed in claim 1, Diaz do not explicitly teach wherein the memory and computer program code, with the at least one processor, are further configured to cause the apparatus to provide an alert when the first region or object of interest or the second region or object of interest moves outside a field of view of the relevant camera.

However Inoue teach wherein the memory and computer program code, with the at least one processor, are further configured to cause the apparatus to provide an alert when the first region or object of interest or the second region or object of interest moves outside a field of view of the relevant camera. (Inoue [0101] as illustrated in FIG. 8, if the relative distance of the watching target is larger than the certain value, the display control unit 106 displays a camera image 107t on the display 107. That is, in this case, the display control unit 106 hides the application image 107p and displays the camera image 107t on the display 107. As a result, the user can no longer view or operate the application image 107p. The display control 

Regarding to claim 6 and 16:

6. Diaz teach the apparatus as claimed in claim 1, Diaz do not explicitly teach wherein the memory and computer program code, with the at least one processor, are further configured to cause the apparatus to deselect the first region or object of interest for the first camera or the second region or object of interest for the second camera and ceasing to track the deselected region or object of interest.

However Inoue teach wherein the memory and computer program code, with the at least one processor, are further configured to cause the apparatus to deselect the first region or object of interest for the first camera or the second region or object of interest for the second camera and ceasing to track the deselected region or object of interest. (Inoue [0101] as illustrated in FIG. 8, if the relative distance of the watching target is larger than the certain value, the display control unit 106 displays a camera image 107t on the display 107. That is, in this case, the display control unit 106 hides the application image 107p and displays the camera image 107t on the display 107. As a result, the user can no longer view or operate the application 

Claims 4, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (U.S. Pub. No. 20120120186 A1), in view of Boyce (U.S. Pub. No. 20180192001 A1), further in view of Inoue (U.S. Pub. No. 20170094230 A1) and Wexler (U.S. Pub. No. 20140267645 A1).

Regarding to claim 4, 14 and 20:

4. Diaz teach the apparatus as claimed in claim 3, Diaz do not explicitly teach wherein the memory and computer program code, with the at least one processor, are further configured to cause the apparatus to resume tracking of the first region or object of interest or the second region or object of interest when the said region or object of interest moves back within a field of view of the relevant camera.

However Wexler teach wherein the memory and computer program code, with the at least one processor, are further configured to cause the apparatus to resume tracking of the first region or object of interest or the second region or object of interest when the said region or object of interest moves back within a field of view of the relevant camera. (Wexler Fig. 8 [0132] Tracking module 620 (and/or identification module 610) may be configured to determine if the object returns to the field-of-view of image sensor 350 (step 865). If and when the object returns to the field-of-view of image sensor 350 (e.g., it reappears in the image data) (step 865--YES), tracking module 620 may automatically resume following (e.g., tracking) the object (e.g., at step 840))

The motivation for combining Diaz, Boyce and Inoue as set forth in claim 3 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Diaz, further incorporating Boyce, Inoue and Wexler in video/camera technology. One would be motivated to do so, to incorporate the apparatus to resume tracking of the first region or object of interest or the second region or object of interest when the said region or object of interest moves back within a field of view of the relevant camera. The functionality will improve efficiency.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (U.S. Pub. No. 20120120186 A1), in view of Boyce (U.S. Pub. No. 20180192001 A1), further in view of Hirasawa (U.S. Pub. No. 20150015704 A1).

Regarding to claim 8:

8. Diaz teach the apparatus as claimed in claim 1 Diaz do not explicitly teach wherein the multi-camera output is configured to present the first and second outputs data one on top of the other.

However Hirasawa teach wherein the multi-camera output is configured to present the first and second outputs data one on top of the other. (Hirasawa Fig. 6)

The motivation for combining Diaz and Boyce as set forth in claim 1 is equally applicable to claim 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Diaz, further incorporating Boyce and Hirasawa in video/camera technology. One would be motivated to do so, to incorporate the multi-camera output is configured to present the first and second outputs data one on top of the other.. The functionality will improve user experience.

10.    (Cancelled)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482